Defendant-Appellant Kreuzer's right to a continuance is governed by Civ.R. 56(F), which specifically requires a party who requests a continuance in order to oppose a motion for summary judgment to state, by affidavit, why he cannot present evidentiary facts which justify and support his opposition to the motion. That express requirement of the rule bars the court from granting the continuance otherwise.
Kreuzer failed to file the affidavit that Civ.R. 56(F) requires. Notwithstanding his outstanding requests for discovery, which the court could view as mere fishing expeditions absent Kreuzer's own affidavit, the court was then required to deny the continuance that Kreuzer had requested and proceed to rule on the motion for summary judgment. It did, and I would affirm on that basis.